Detailed Action
Summary
1. This office action is in response to the amendment filed on February 01, 2022. 
2. Applicant has amended claims 1 and 8-10.
3. Claims objection has been withdrawn.
4. Claims 1-10 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
6. Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the electronic circuit is further configured to adapt an amplitude of the excitation signal dependent upon the resonance curve in order to reduce an electromagnetic compatibility (EMC) radiation of the impedance limit switch, so that the EMC radiation of the impedance limit switch is substantially constant over the frequency range through which the excitation signal passes or at least only has variations which lie below a predetermined limit value."
 In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “adapting an amplitude of the excitation signal dependent upon the resonance curve in order to reduce an electromagnetic compatibility (EMC) radiation of the impedance limit switch, so that the EMC radiation of the impedance limit switch is substantially constant over the frequency range through which the excitation signal passes or at least only has variations which lie below a predetermined limit value.”
In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “adapting an amplitude of the excitation signal dependent upon the resonance curve in order to reduce an electromagnetic compatibility (EMC) radiation of the impedance limit switch, so that the EMC radiation of the impedance limit switch is substantially constant over the 3Attorney Docket No. 40124/25701 (V09919US/CGS) frequency range through which the excitation signal passes or at least only has variations which lie below a predetermined limit value.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7, claims 2-7depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 10, claim 10 depend from claim 9, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839